Fox, J.
1. The demurrer to the information was properly overruled. All that part of it to which exception is taken may be stricken out, and it still remains a good information under the statute. The presence of the language excepted to does not prejudice the defendant, or affect the validity of the information.
2. The information is for grand larceny, and a verdict of “guilty as charged ” is a conviction of grand larceny. (People v. Whitely, 64 Cal. 211; People v. Price, 67 Cal. 350.)
3. The judgment roll showrs a full compliance with the requirements of section 1200 of the Penal Code at the time of the arraignment for judgment.
4. The information was for and the conviction was of grand larceny committed in the city and county of San Francisco. The judgment of the court was, that for the crime of which he was so "charged, and for which he had been so convicted, it is “ ordered, adjudged, and decreed that the said Antonio Perez be punished by imprisonment in the state prison of the state of California at San Quentin for the term of nine (9) years.” This was sufficient under the statute. Judgment affirmed.
Sharpstein, J., McFarland, J., Paterson, J., and Thornton, J., concurred.